Title: [Diary entry: 16 July 1788]
From: Washington, George
To: 

Wednesday 16th. Thermometer at 74 in the Morning—80 at Noon and 78 at Night. The Morning was cloudy, a good deal of Rain having fallen about day break. Wind at East & varying between that and South. Cloudy all day. Visited all the Plantations—Plows stopped at all by the wet, & heaviness of the ground except in the Neck. Harvest impeded by the former—but I directed the grain at all to be cut down (tho’ it

could not be bound up in the Morning) as it had got quite ripe and the Wheat in many places broke down.